In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0475V
                                   Filed: December 12, 2016
                                        UNPUBLISHED
*********************************
ALLEN O. CABANSAG,                                *
                                                  *
                         Petitioner,              *
                                                  *
v.                                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Carol L. Gallagher, Carol L. Gallagher, Esquire, LLC, Linwood, NJ, for petitioner.
Robert P. Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On April 14, 2016, Allen O. Cabansag (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that he
suffered a right shoulder injury following the administration of the diphtheria, tetanus,
and acellular pertussis (“DTaP”) vaccine on February 28, 2014. Petition at 1. On
August 23, 2016, the undersigned issued a decision awarding compensation to
petitioner based on respondent’s proffer to which petitioner agreed. (ECF No. 20).


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On September 13, 2016, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 24). Petitioner requests attorneys’ fees in the amount of $27,562.50 and
attorneys’ costs in the amount of $458.20, for a total amount of $28,020.70.
Attachments 1-3 to Petitioner’s Motion (ECF No. 24). In accordance with General Order
#9, petitioner’s counsel represents that petitioner incurred no out-of-pocket expenses.
See Informal Remark, dated Dec. 12, 2016.

         On September 23, 2016, respondent filed a response to petitioner’s motion.
(ECF No. 25). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Additionally, she “asserts that a reasonable amount for fees and
costs in the present case would fall between $12,000.00 and $14,000.00” but provides
little explanation for how she arrived at this proposed range, citing only five prior cases
that she characterizes as similar. Id. at 3.

       On September 27, 2016, petitioner filed a reply. (ECF No. 26). “Petitioner
contends that her attorney fees and costs are reasonable.” Id. at 2. Petitioner “affirms
that her fees and costs set forth in this case are reasonable, and respectfully requests
that petitioner be awarded fees and costs” in the amount requested.3 Id. at 4.
Petitioner did not charge any additional fees for her reply.

         In a reasoned decision involving petitioner’s counsel issued approximately one
year ago, another special master found that the Davis exception applies to the
geographical area where petitioner’s counsel practices. See Gonzalez v. Sec’y of
Health & Human Servs., No. 14-1072V, 2015 WL 10435023, at *11-12 (Fed. Cl. Spec.
Mstr. Nov. 10, 2015). In that decision, the special master determined that an
appropriate hourly rate for the work performed by petitioner’s counsel in 2015 was $315.
Id., at *12. The undersigned agrees with and adopts the reasoning in Gonzalez
regarding the application of local attorney rates when determining appropriate hourly
rates for petitioner’s counsel. However, the undersigned finds that the hourly rate
requested by petitioner, $350, is an appropriate local rate.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.




3In petitioner’s reply, this amount is listed as $28,028.70 but that amount to be a mistake. Petitioner’s
Reply at 4. As indicated in petitioner’s motion, petitioner is requested a total of $28,020.70. Petitioner’s
Motion at 3.
                                                      2
      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

        Accordingly, the undersigned awards $28,020.704, representing
        reimbursement for all attorneys' fees and costs, in the form of a check
        payable jointly to petitioner and petitioner’s counsel, Carol L. Gallagher.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.
                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3